Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claims 21-39 are pending in the case. Clams 21 and 31 are independent claims.

Priority
Applicant's claim for the benefit of a prior-filed US patent 10127082 and 10896063 and Provisional application 61/620529 filed on 04/05/2012 is acknowledged. 

Information Disclosure Statement
The information disclosure statements submitted on 04/29/2021 and 11/10/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 21-29 and 31-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sheppard et al. (US 20130024545 A1 hereinafter Sheppard) in view of Deutsch et al. (US 6631403 B1 hereinafter Deutsch). 

claim 21, Sheppard teaches a computer implemented method comprising: by one or more processors configured with computer-readable instructions, [client with processor and data ¶30]
receiving, by a client computing system from a server computing system, instructions configured to generate digital content data on the client computing system, [client receives compressed data and commands for generating digital objects and data ¶96, ¶10-11 "client device decompresses and renders the objects to output a sequence of visual images representing the virtual environment."]
wherein the server computing system generates the executable instructions based on simulation of a video game during runtime, [server delivers relevant game data in real-time (runtime) ¶10, ¶82 "server 100 delivers relevant game data in real time to the client 200, which enables the client device 200 to output the visual representation on a display screen"]
wherein the executable instructions comprise commands executable by the client computing system to generate the digital content data;  [server commands helping client ¶96 "the server 100 may deliver commands or instructions which inform the client device 200 how to display the objects in the virtual environment."]
executing the executable instructions locally on the client computing system to generate the digital content data; and [executes and decompresses generating data ¶96, ¶13 " a client device that receives compressed object data from a server apparatus, decompresses the received compressed object data into decompressed object data relating to a plurality of objects within a virtual environment"]
rendering the digital content data using hardware computing resources of the client computing system.  [Fig. 3 illustrates client hardware 200/210 for rendering ¶13 "renders the 
Sheppard does not specifically teach a stream of executable instructions configured to generate digital content data.
However, Deutsch teaches a stream of executable instructions configured to generate digital content data [streams with a scene graph that defines which objects will appear in the rendered scene Col. 6 Ln. 32-60 "encoded audio-video streams include a scene graph stream"]
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the media delivery disclosed by Sheppard by incorporating a stream of executable instructions configured to generate digital content data disclosed by Deutsch because both techniques address the same field of processing graphical data and by incorporating Deutsch into Sheppard helps assist data processing situations related to limited bandwidth or processing resources. (Deutsch Col. 3 Ln. 8-37)

As to dependent claim 22, the rejection of claim 21 is incorporated.  Sheppard and Deutsch further teach the executable instructions comprising instructions executable by at least one of a central processing unit (CPU) or a graphics processing unit (GPU).  [Sheppard PC¶6, GPU ¶91]

As to dependent claim 23, the rejection of claim 21 is incorporated.  Sheppard and Deutsch further teach executing the executable instructions by a CPU of the client computing system to generate instructions for execution by a GPU of the client computing 

As to dependent claim 24, the rejection of claim 21 is incorporated.  Sheppard and Deutsch further teach wherein the instructions for execution by a GPU are hardware specific application programming interface (API) commands for the GPU.  [Deutsch apis to interface with presentation engines Col. 8 Ln. 10-32 "MPEG-J systems and methods of this invention define application program interfaces (APIs) to the various components of the MPEG-4 browser or presentation engine 100."]

As to dependent claim 25, the rejection of claim 21 is incorporated.  Sheppard and Deutsch further teach outputting the rendered digital content data to hardware coupled to the client computing system.  [Sheppard display unit Fig. 2 210 ¶102]

As to dependent claim 26, the rejection of claim 21 is incorporated.  Sheppard and Deutsch further teach wherein the rendered digital content data is at least one of graphical digital content or audio digital content.  [Sheppard display or audio ¶96]

As to dependent claim 27, the rejection of claim 21 is incorporated.  Sheppard and Deutsch further teach wherein the server computing system is a first type of hardware computing platform and the client computing system is a different type of hardware computing platform.  [Sheppard diverse platforms ¶78]

 claim 28, the rejection of claim 21 is incorporated.  Sheppard and Deutsch further teach wherein the executable instructions are received as a binary stream in a non-serial fashion.  [Deutsch binary formatted stream Col. 6 Ln. 32-60 "scene graph stream, comprising encoded binary format"]

As to dependent claim 29, the rejection of claim 28 is incorporated.  Sheppard and Deutsch further teach assembling the received binary stream to reconstruct the executable instructions.  [Deutsch binary stream Col. 6 Ln. 32-60 "scene graph stream, comprising encoded binary format", Col. 2 Ln. 46-56 "construct the scene graph"]

As to independent claim 31, Sheppard teaches a server computing system comprising: [server 100 ¶78]
at least one hardware processor configured with computer readable instructions that configure the at least on hardware processor to: [processors instructions ¶78, ¶96]
generate executable instructions based on simulation of a video game by the server computing system, wherein the executable instructions comprise commands executable by a client computing system to generate digital content data for the video game; [commands and instructions for game executed on client ¶96 "server 100 may deliver commands or instructions which inform the client device 200 how to display the objects in the virtual environment" ¶82 "server 100 delivers relevant game data"]
transmit, to a client computing system over a network, executable instructions configured to generate digital content data on the client computing system; [server delivers relevant game data in real-time (runtime) ¶10, ¶82 "server 100 delivers relevant game data in real time to the 
wherein the executable instructions are executed locally on the client computing system to generate the digital content data; and [executes and decompresses generating data ¶96, ¶13 " a client device that receives compressed object data from a server apparatus, decompresses the received compressed object data into decompressed object data relating to a plurality of objects within a virtual environment"]
wherein the digital content data is rendered using hardware computing resources of the client computing system.  [Fig. 3 illustrates client hardware 200/210 for rendering ¶13 "renders the decompressed object data and outputs a sequence of image frames for display on a visual display device associated with the client device"]
Sheppard does not specifically teach a stream of executable instructions configured to generate digital content data.
However, Deutsch teaches a stream of executable instructions configured to generate digital content data [streams with a scene graph that defines which objects will appear in the rendered scene Col. 6 Ln. 32-60 "encoded audio-video streams include a scene graph stream"]
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the media delivery disclosed by Sheppard by incorporating a stream of executable instructions configured to generate digital content data disclosed by Deutsch because both techniques address the same field of processing graphical data and by incorporating Deutsch into Sheppard helps assist data processing situations related to limited bandwidth or processing resources. (Deutsch Col. 3 Ln. 8-37)

 claim 32, the rejection of claim 31 is incorporated.  Sheppard and Deutsch further teach the executable instructions comprising instructions executable by at least one of a central processing unit (CPU) or a graphics processing unit (GPU).  [Sheppard PC¶6, GPU ¶91]

As to dependent claim 33, the rejection of claim 31 is incorporated.  Sheppard and Deutsch further teach executing the executable instructions by a CPU of the client computing system to generate instructions for execution by a GPU of the client computing system.  [Sheppard clients like a PC with a unit for formatting data for GPU Fig. 2 250 ¶6, ¶23, ¶102]

As to dependent claim 34, the rejection of claim 33 is incorporated.  Sheppard and Deutsch further teach wherein the instructions for execution by a GPU are hardware specific application programming interface (API) commands for the GPU.  [Deutsch apis to interface with presentation engines Col. 8 Ln. 10-32 "MPEG-J systems and methods of this invention define application program interfaces (APIs) to the various components of the MPEG-4 browser or presentation engine 100."]

As to dependent claim 35, the rejection of claim321 is incorporated.  Sheppard and Deutsch further teach wherein the rendered digital content data is at least one of graphical digital content or audio digital content.  [Sheppard display or audio ¶96]

 claim 36, the rejection of claim 31 is incorporated.  Sheppard and Deutsch further teach wherein the server computing system is a first type of hardware computing platform and the client computing system is a different type of hardware computing platform.  [Sheppard diverse platforms ¶78]

As to dependent claim 37, the rejection of claim 31 is incorporated.  Sheppard and Deutsch further teach wherein the executable instructions are received as a binary stream in a non-serial fashion.  [Deutsch binary formatted stream Col. 6 Ln. 32-60 "scene graph stream, comprising encoded binary format"]

As to dependent claim 38, the rejection of claim 31 is incorporated.  Sheppard and Deutsch further teach assembling the received binary stream to reconstruct the executable instructions.  [Deutsch binary stream Col. 6 Ln. 32-60 "scene graph stream, comprising encoded binary format", Col. 2 Ln. 46-56 "construct the scene graph"]

Claims 29 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sheppard in view of Deutsch, as applied in the rejection of claims 21 and 31 above, and further in view of Harp et al. (US 9415304 B2 hereinafter Harp)

As to dependent claim 29, Sheppard and Deutsch teaches all the limitations of claim 28 that is incorporated.  

However, Harp teaches wherein the executable instructions are executed by the client computing system asynchronously without communication with the server computing system.  [Client server asynchronous environment Fig. 1, Col. 9 ln. 7-27 "provision of the asynchronous virtual environment to the users by environment module 22"]
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the virtual data delivery disclosed by Sheppard and Deutsch by incorporating the wherein the executable instructions are executed by the client computing system asynchronously without communication with the server computing system by Harp because all techniques address the same field of processing graphical data and by incorporating Harp into Sheppard and Deutsch enable users to better cooperate in a timely manner providing strong community [Harp Col. 1 Ln. 32-51]

As to dependent claim 39, Sheppard and Deutsch teaches all the limitations of claim 31 that is incorporated.  
Sheppard and Deutsch does not specifically teach wherein the executable instructions are executed by the client computing system asynchronously without communication with the server computing system.  
However, Harp teaches wherein the executable instructions are executed by the client computing system asynchronously without communication with the server computing 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the virtual data delivery disclosed by Sheppard and Deutsch by incorporating the wherein the executable instructions are executed by the client computing system asynchronously without communication with the server computing system by Harp because all techniques address the same field of processing graphical data and by incorporating Harp into Sheppard and Deutsch enable users to better cooperate in a timely manner providing strong community [Harp Col. 1 Ln. 32-51]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Koustas et al. (US 20090318219 A1) teaches a game client communicating with a server using ajax. (see ¶33)
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached at 571 272 7212.  The fax phone number for the organization where this application or proceeding is assigned is 571 483 7388.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800 786 9199 (IN USA OR CANADA) or 571 272 1000.

/BEAU D SPRATT/            Primary Examiner, Art Unit 2143